Exhibit 10.51
Certain identified information has been marked in the exhibit because it is both
(i) not material and (ii) would likely cause competitive harm to the Company, if
publicly disclosed.




FIRST AMENDMENT TO LEASE AGREEMENT


This First Amendment (“First Amendment”) to the Lease Agreement ( “Lease”) is
made on this 7th day of October 2019 by and between BRISTOL-MYERS SQUIBB
COMPANY, a Delaware corporation, having an office at 3551 Lawrenceville
Princeton Road, Princeton, New Jersey 08540 (“Landlord”), and PTC THERAPEUTICS,
INC., a Delaware Corporation, having an office at 100 Corporate Court, South
Plainfield, NJ 07080-2449 (“Tenant”).
WHEREAS, Landlord and Tenant entered into a certain Lease dated August 3, 2019
pursuant to which Landlord agreed to lease to Tenant and Tenant agreed to lease
from Landlord a portion of 311 Pennington Rocky Hill Road, Hopewell Township,
Mercer County, New Jersey, designated in the Lease as the Premises and further
described in Exhibit A to the Lease; and
WHEREAS, Section 4.2(a)(iii) of the Lease defined the “CAM Area Operating
Expenses” and, in connection with said definition, provided as follows:
Landlord agrees that the Controllable CAM Expenses for the first calendar year
of the Term, for which all future escalations of Controllable CAM Expenses shall
be based, shall not exceed the lesser of (A) the actual Controllable CAM
Expenses incurred by Landlord for such calendar year, and (B) an estimated
amount per square foot to be determined by the parties pursuant to a certain
side letter executed simultaneously herewith multiplied by [**] percent ([**]%)
(even if the actual Controllable CAM Expenses for the first calendar year of the
Term exceeds this figure).
WHEREAS, pursuant to the portion of Lease Section 4.2(a)(iii) referenced in the
prior “WHEREAS’ clause, Landlord and Tenant entered into a side letter dated
August 3, 2019, a copy of which is attached to this First Amendment as Exhibit A
(“Side Letter”), by which the parties agreed to a method of establishing the
estimated amount per square foot of Controllable CAM Expenses for the first
calendar year of the Term;
WHEREAS, Landlord and Tenant have complied with the terms of the Side Letter and
have reach an agreement as to the estimated amount per square foot of
Controllable CAM Expenses for the first calendar year of the Term and, by this
First Amendment, amend the Lease to memorialize this figure.
WHEREAS, at the time of the execution of the Lease, Tenant had not yet obtained
an executed letter of credit (“LOC”) in connection with the Security Deposit
requirement of the Lease set forth in Section 39 and a form of Letter of Credit
was attached to the Lease as Exhibit P; and
WHEREAS, Tenant has obtained and delivered to Landlord the signed LOC and, by
this First Amendment, Landlord and Tenant agree to amend the Lease to
incorporate the executed LOC as Exhibit P of the Lease;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:







--------------------------------------------------------------------------------







1.The WHEREAS clauses set forth above are incorporated into this First Amendment
by reference.
2.The final sentence of Section 4.2(a)(iii) of the Lease is replaced as follows:
Landlord agrees that the Controllable CAM Expenses for the first calendar year
of the Term, for which all future escalations of Controllable CAM Expenses shall
be based, shall not exceed the lesser of (A) the actual Controllable CAM
Expenses incurred by Landlord for such calendar year, and (B) [**] per square
foot ($[**]/square foot) (even if the actual Controllable CAM Expenses for the
first calendar year of the Term exceeds this figure).
3.    Landlord and Tenant agree that the figure of [**] per square foot
($[**]/square foot) is derived from the spreadsheet entitled “Princeton West
Estimated CAM Costs” attached to this First Amendment as Exhibit B. This figure
represents the current estimated Controllable CAM Expenses as set forth on
Exhibit B multiplied by [**] Percent ([**]%) to establish the estimated increase
in the Controllable CAM Expenses between the date of the First Amendment and the
anticipated Commencement Date of the Lease on July 1, 2020, further multiplied
by [**] Percent ([**]%) as agreed by Landlord and Tenant in Section 4.2(a)(iii)
of the Lease.
4.    The LOC issued by HSBC Bank USA, N.A. to Bristol-Myers Squibb Company, as
beneficiary on September 3, 2019 and the amendment to that LOC, also dated
September 3, 2019, both attached to this First Amendment as Exhibit C, are
collectively incorporated into and made a part of the Lease and that the first
sentence of Section 39(a) of the Lease is amended to state that the executed LOC
has been provided by Tenant.
5.    This Amendment may be executed in one or more counterparts, which shall be
deemed an original, and all of which together shall be deemed one and the same
instrument. A facsimile or pdf transmission of an original signature shall be
deemed an original signature.
6.    Except as modified hereby, all terms of the Lease remain in full force and
effect. In the event of a conflict between the terms of the Lease and this First
Amendment, the terms of this First Amendment shall prevail.




[SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound, execute
this First Amendment as of the dates set forth below.
LANDLORD:
BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation
                    
By:__/s/ Bruce K. Mayer_____________________
Name: Bruce K. Mayer
Title: Head Global Real Estate


TENANT:
PTC THERAPEUTICS, INC., a Delaware corporation
By:__/s/ Mark Boulding_______________________
    Name: Mark Boulding
Title: Chief Legal Officer and Executive Vice President



